      Case 2:10-cr-06069-RMP             ECF No. 175   filed 09/03/20   PageID.553 Page 1 of 2




 1 William D. Hyslop
   United States Attorney
 2 Eastern District of Washington
   Benjamin D. Seal
 3 Assistant United States Attorney
   402 E. Yakima Avenue, Suite 210
 4 Yakima,   Washington 98901
   (509) 454-4425
 5

 6                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
 7

 8 UNITED STATES OF AMERICA,                               2:10-CR-06069-RMP
 9
                            Plaintiff,
10                                                         Notice of Substitution of Counsel
11          vs.                                            for the United States
12 JAMES GERALD GARZA,

13
                            Defendant.
14

15

16          Benjamin D. Seal, Assistant United States Attorney for the Eastern District of
17
     Washington, hereby substitutes as counsel of record on behalf of the United States of
18
     America replacing Ian L. Garriques.
19

20

21
            DATED September 3, 2020.
22

23                                                William D. Hyslop
                                                  United States Attorney
24
                                                  s/ Benjamin D. Seal     ____
25                                                BENJAMIN D. SEAL
                                                  Assistant United States Attorney
26

27

28
     NOTICE OF SUBSTITUTION OF
     COUNSEL FOR THE UNITED STATES                     1
      Case 2:10-cr-06069-RMP         ECF No. 175   filed 09/03/20   PageID.554 Page 2 of 2




 1

 2
            I hereby certify that on September 3, 2020, I electronically filed the foregoing
 3 with the Clerk of the Court using the CM/ECF System which will send notification of

 4 such filing to the following: Paul Shelton

 5

 6

 7                                            s/ Benjamin D. Seal     ____
                                              BENJAMIN D. SEAL
 8
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              402 E. Yakima Ave., Suite 210
 9                                            Yakima, WA 98901
                                              (509) 454-4425
10                                            (509) 249-3297 (fax)
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF SUBSTITUTION OF
     COUNSEL FOR THE UNITED STATES                 2
